Case 2:19-cv-07089-DMG-JEM Document 50 Filed 12/04/20 Page 1 of 2 Page ID #:234




   1 DANIEL E. G ARDENSW ARTZ [SBN169749]
     dg a rdensw a rtz@ sw ssla w .com
   2 SOLOM ONW ARD SEIDENW U RM & SM ITH,LLP
     40 1 B Street,Su ite 120 0
   3 Sa nDieg o,Ca lifornia 9210 1
     ( t) 619.231.0 30 3
   4 ( f) 619.231.4755
   5 Attorneys forPla intiff STEVEN
     HU G HES
   6
   7
   8
                                        UNIT ED ST AT ESDIST RICT COURT
   9
                   CENT RAL DIST RICT OF CALIFORNIA,W EST ERNDIVISION
  10
  11
     U NITED STATES OF AM ERICAex                            Ca se No. 19-cv-70 89-DM G -JEM
  12 rel. STEVENHU G HES,
                                                             J OINT NOT ICE OF SET T LEM ENT
  13                           Pla intiffs,
  14               v.
  15 CW D,LLC; CW D HOLDING S,LLC;
     CW D INTERM EDIATE HOLDING S
  16 CORPORATION;
     AU DAXG ROU P; AU DAXCW D
  17 HOLDING S,LLC; AU DAXPRIVATE
     EQ U ITY FU ND III,L.P.;
  18 APC AU TOM OTIVE
     TECHNOLOG IES INTERM EDIATE
  19 HOLDING S,LLC; APC
     AU TOM OTIVE
  20 TECHNOLOG IES HOLDING S,
     LLC; HARVEST PARTNERS,
  21
                Defenda nts.
  22
  23               TO THE COU RT:
  24               PLEASE TAK E NOTICE tha t STEVENHU G HES ( “Pla intiff”),a nd CW D,
  25 LLC; ( “Defenda nt”) ha ve settled a llcla im s betw eenthem inthis m a ttera nd a re in
  26 the process of docu m enting a nd perform ing theirsettlem ent.
  27               The Pa rties requ est the Cou rt va ca te the Ju ry Tria lset 1/2/20 21 a t 8:30 a .m .
  28 [Dk t. 48] a nd a llrela ted da tes,a nd Order/Referra lto ADR [Dk t. 49] a nd a llrela ted

       P:0 1420 196.1:56550 .0 0 2                                               Ca se No. 19-cv-70 89-DM G -JEM
                                              JOINT NOTICE OF SETTLEM ENT
Case 2:19-cv-07089-DMG-JEM Document 50 Filed 12/04/20 Page 2 of 2 Page ID #:235




   1 da tes,a nd set a settlem ent dispositionconference a t lea st 45 da ys from the da te of
   2 this notice. The Pa rties a nticipa te onfiling a dism issa lw ith preju dice w ithin45
   3 da ys.
   4
   5 DATED: Decem ber4,20 20                 SOLOM ONW ARD SEIDENW U RM &
                                             SM ITH,LLP
   6
   7
   8                                         By:         /s/ Daniel E. Gardenswartz
   9                                               DANIEL E. G ARDENSW ARTZ
  10                                               Attorneys forPla intiff StevenHu g hes

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       P:0 1420 196.1:56550 .0 0 2                 -2-                 Ca se No. 19-cv-70 89-DM G -JEM
                                     JOINT NOTICE OF SETTLEM ENT
